Action by appellant, as administrator of the estate of Emma L. Rooker, deceased, to recover $1,800 alleged in the complaint to have been loaned to appellee by appellant's decedent in 1-4.  her lifetime. On the trial, a witness for plaintiff testified that appellee, in the presence of witness, received the $1,800 from decedent. The date fixed by the witness as the date when the money was received was the same as averred in the complaint. To rebut this testimony, appellee, defendant below, as a witness in his own behalf, was permitted, over appellant's objection, to testify that he did not receive the money from decedent *Page 337 
as testified to by the witness for plaintiff. The competency of appellee to testify to such facts was challenged on the ground that the testimony was as to a transaction between witness and decedent which had taken place during the lifetime of decedent; witness being a party to the action, and whose interest was adverse to the estate. Clearly, appellee was not a competent witness as to the matter in respect to which he was permitted to testify. Section 276, Code of Civil Procedure (§ 551 Burns 1926, § 498 R.S. 1881); Wainwright Trust Co., Admr., v. Stern
(1920), 72 Ind. App. 116, 125 N.E. 578, and cases cited. The fact that a witness for appellant, the plaintiff, had testified that appellee, in the presence of witness, had received the money from decedent, and had testified to the conversation which took place between appellee and decedent at the time, did not make appellee a competent witness to rebut the same. Boram v. St. JosephLoan, etc., Trust Co. (1923), 80 Ind. App. 467, 141 N.E. 364;Nelson, Admr., v. Materton (1891), 2 Ind. App. 524, 28 N.E. 731; Castor v. McDole (1923), 80 Ind. App. 556, 137 N.E. 889;Allen v. Jones, Exr. (1890), 1 Ind. App. 63, 27 N.E. 116;Kibler, Admr., v. Potter (1895), 11 Ind. App. 604, 39 N.E. 525. If the witness had testified as to a conversation between herself and appellee in the absence of decedent, then, under § 278 of the Code of Civil Procedure (§ 553 Burns 1926, § 500 R.S. 1881), appellee would have been a competent witness to testify concerning the same matter. Castor v. McDole, supra; Martin
v. Martin (1889), 118 Ind. 227, 20 N.E. 763. The action of the court in overruling appellant's objection to the testimony of appellee as a witness in his own behalf was not equivalent to the exercise by the court, of the judicial discretion given by § 280 of the Code of Civil Procedure (§ 554 Burns 1926, Acts 1883 p. 102), *Page 338 
which provides that the court in its sound discretion may require a party to a suit of this character to testify. Cupp v. Ayres
(1883), 89 Ind. 60. Since the question is governed by the provisions of the Code above cited, decisions of other jurisdictions need not be considered.
Appellant has filed a brief showing prima facie error. Appellee has filed no brief. Such failure on the part of appellee may be treated as a confession of error. Wasman v. Dye
5.  (1920), 73 Ind. App. 11, 126 N.E. 435.
Reversed.